Citation Nr: 0121415	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  01-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
chronic low back pain with bulging disc at L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982, from November 1983 to January 1990, and from December 
1990 to July 1993.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2000, 
from the Pittsburgh, Pennsylvania, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


REMAND

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his low back disability does not adequately reflect the 
severity of that disability.  He contends that his current 
low back symptoms, and his at work injury in June 1995, would 
not have been so severe were it not for his chronic low back 
problems which arose during his active military service.

Service connection for chronic low back pain with bulging 
disc at L4-5 was granted via a rating decision of August 
1994.  An evaluation of noncompensable was assigned.  On VA 
examination in December 1993 the veteran complained of 
intermittent lower back pain, however, the examination 
results were within normal limits.

Private medical records indicate that the veteran was treated 
for low back pain after an injury at work on June 19, 1995, 
when he stepped in a hole and fell on his buttocks.  
Subsequent treatment involved an L5-S-1 foraminectomy and 
diskectomy.  Treatment did not resolve his symptoms and he 
has continued therapy.  A Worker's Compensation Decision, 
dated in March 2000 shows that the veteran received total 
disability benefits from June 19 1995 through March 27, 2000 
for his work related back injury.  On March 27, 2000 the case 
was settled with a cash payment.

Although it appears that a complete set of post-service 
private medical records have been provided regarding the 
veteran's intercurrent injury, no VA examination has been 
performed to differentiate between the symptomatology 
attributable to the veteran's service-connected chronic low 
back pain with bulging disc at L4-5 and that attributable to 
his intercurrent work related injury.  The Board is of the 
opinion that the record does not, therefore, contain 
sufficient medical evidence for a decision to be made on this 
issue.  On remand, the RO should schedule a VA examination 
that addresses the question of what level of current 
disability is attributable to the veteran's service connected 
low back disability.

In light of the above, and in order to give the veteran all 
due process and every consideration with respect to the 
present appeal, it is the Board's opinion that further 
development is necessary.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 1991 and Supp. 2001).

Accordingly, this case is REMANDED for the RO for the 
following action:


1.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations in order to determine the 
nature and severity of the veteran's 
service-connection chronic low back pain 
with bulging disc at L4-5.  Any necessary 
tests should be performed.  The claims 
file and a copy of this remand must be 
made available to the examiners for 
review in conjunction with the 
examinations, and the examiners should 
indicate in the examination report that 
this has been accomplished.

After reviewing the veteran's complete 
medical records, the results of the 
examination, and comparing the veteran's 
pre-June 19, 1995 and post-June 19, 1995 
histories, the examiners should 
specifically document, to the extent 
possible, all manifestations attributable 
only to the veteran's service-connected 
chronic low back pain with bulging disc 
at L4-5; and offer an opinion as to 
whether, if at all, the degree of 
impairment associated with the service-
connected chronic low back pain with 
bulging disc at L4-5 can be disassociated 
from the impairment attributable to the 
veteran's postservice work-related 
injury.  In offering this opinion, the 
examiners should differentiate (if 
possible) the symptomatology caused by 
the service-connected chronic low back 
pain with bulging disc at L4-5, from that 
attributable to the veteran's postservice 
work-related injury.  A complete 
rationale should be given for opinions 
and conclusion expressed.

In addition, the neurological examiner 
should be asked to provide an opinion as 
to whether the veteran's symptoms are 
pronounced, (persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief); or severe; (recurring attacks, 
with intermittent relief).  The 
orthopedic examiner should be asked to 
document the veteran's range of 
lumbosacral spine motion, in degrees, and 
provide an opinion as to whether the 
veteran has listing of the whole spine to 
the opposite side; a positive 
Goldthwaite's sign; marked limitation of 
forward bending in a standing position; 
loss of lateral motion with osteo- 
arthritic changes; narrowing or 
irregularity of joint space; and/ or 
whether the veteran has some of the 
above-mentioned manifestations with 
abnormal mobility on forced motion.  
Functional impairment due to pain, which 
is attributable to the service-connected 
disability, should be documented by each 
examiner.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The examiners should comment on any 
functional limitations, such as objective 
evidence of pain on movement of the 
lumbosacral spine.  With respect to the 
subjective complaints of pain, the 
examiners are requested to specifically 
comment on whether the pain, if any, is 
visibly manifested on movement of the 
lumbosacral spine, the presence and 
degree of, or absence of, muscle spasm 
and/ or atrophy attributable to the 
service-connected chronic low back pain 
with bulging disc at L4-5, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected chronic low back pain 
with bulging disc at L4-5, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service- connected chronic low back 
pain with bulging disc at L4-5.  The 
examiners should also specifically 
comment on whether the veteran's 
subjective complaints are consistent with 
the objective findings.  A complete 
rationale for any opinion expressed must 
be provided, and any differences of 
opinion must be reconciled.

2.  Thereafter, the RO should review the 
file and ensured that all of the 
directives of this remand have been 
carried out in full.  If not, corrective 
action must be taken.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.

4.  Then, in light of the additional 
development, the RO should adjudicate the 
veteran's claim of entitlement to an 
increased (compensable) evaluation for 
chronic low back pain with bulging disc 
at L4-5.

If the benefits sought are not granted the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act are fully complied 
with and satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 1991 and Supp. 2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




